NOTICE OF ALLOWANCE
Allowable Subject Matter
Claims 1-4, 6-7, 9-10, 12-15, 17, 19-20, 22, and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
As closest reference of claim 1, TSUJIMURA et al. (US 20190180545 A1) discloses (abstract) a container (FIG.1-2) comprising: 
a container (FIG.1) portion for storing one or more physical items [0045], the container portion being accessible via a movable closure [0055];
an input device 100/103 configured to be actuated by a first user (i.e. 200 terminal of a collection/delivery user); [0004, 0018]
a lock 305 configured to selectively place the container portion in a locked state or an unlocked state; [0055]
a communication module (i.e. by way of module 1042 using network N1 [0041]) for communicating with a user device of a second user (i.e. 50 terminal used by requesting user [0067, 0081, 0095]), the user device of the second user comprising a computing device 52 that is separate from the container (FIG.2); and 
a controller 104, wherein:
the controller is configured such that [0060-0061], in response to actuation (i.e. trigger by user terminal 200 [0044, 0099]) of the input device when the container portion is in the locked state (i.e. step S103) and before one or more additional physical items are placed in the container portion (i.e. steps S102-S104 [0099]).
TSUJIMURA fails to show:
the controller causes a request for access to the container portion to be sent by the communication module to the user device of the second user only on condition that one or more physical items are determined by the controller to be already present in the container portion at the time of the actuation of the input device; and
the controller is configured such that, when a response to the request for access received at the communication module from the user device grants access to the container portion, the controller causes the container portion to be placed in the unlocked state, thereby enabling placement of the one or more additional physical items in the container portion.
Similarly, for claim 24, the same reasoning for allowance is applied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        7/5/2022